internal_revenue_service index no number release date cc dom p si 5-plr-119696-99 apr legend taxpayer state a district b city c city d a b c d dear this letter responds to your letter dated date submitted on behalf of the taxpayer requesting a private_letter_ruling on the highest_rate of tax specified in sec_11 applicable to taxpayer’s nonqualified_withdrawal from its capital_construction_fund under sec_7518 of the internal_revenue_code facts taxpayer is a corporation organized under the laws of state a the taxpayer is an accrual basis taxpayer and with certain of its subsidiaries files a consolidated_income_tax_return on a calendar_year basis district b possesses audit jurisdiction over the taxpayer’s returns which are filed with the service_center in city c in addition the taxpayer’s tax returns for the years a through b are currently under audit by the city d district_director for unrelated issues the taxpayer specializes in marine and transportation services with a primary focus in the business of owning and operating ocean-going vessels the taxpayer’s vessels are available for charter on a voyage transport of specific goods between specific points time vessel placed at charterer’s disposal for specified period of time with operating costs borne by the owner of the vessel or bareboat charterer takes possession of the vessel and pays all expenses basis the taxpayer also provides management services for vessels owned and operated by third parties including the u s government in year c the taxpayer withdrew d from the ordinary_income account of its ccf for purposes of sec_7518 the withdrawal was nonqualified on its filed c tax_return the taxpayer used a percent tax_rate for purposes of calculating the additional tax required by sec_7518 on nonqualified withdrawals law and analysis section of the merchant marine act provides in part that any citizen_of_the_united_states owning or leasing one or more eligible vessels may enter into an agreement with the secretary of transportation under section to establish a capital_construction_fund with respect to any or all of such vessels sec_7518 of the code provides that taxable_income determined without regard to this section and section of the merchant marine act of for the taxable_year shall be reduced by an amount equal to the amount deposited into a capital_construction_fund out of amounts referred to in sec_7518 sec_7518 of the code provides in part that the amount deposited in a ccf shall not exceed the sum of certain specified amounts including that portion of the taxable_income of the owner or lessee for the year computed as provided in chapter but without regard to the carryback of any net_operating_loss or net_capital_loss and without regard to sec_7518 which is attributable to the operation of the agreement vessels in the foreign or domestic commerce of the united_states or in the fisheries of the united_states sec_7518 of the code generally defines a qualified_withdrawal from a capital_construction_fund as one made in accordance with the terms of the agreement for the acquisition construction or reconstruction of a qualified_vessel a barge or container that is part of the complement of a qualified_vessel or the payment of the principal on indebtedness incurred in connection with the acquisition construction or reconstruction of a qualified_vessel barge or container sec_7518 of the code provides that any qualified_withdrawal from a fund shall be treated first as made out of the capital_account second made out of the capital_gain account and third as made out of the ordinary_income account sec_7518 of the code provides in general except as provided in sec_7518 that any withdrawal from a capital_construction_fund that is not a qualified_withdrawal is treated as a nonqualified_withdrawal sec_7518 of the code provides that any nonqualified_withdrawal from a capital_construction_fund shall be treated-- a first as made out of the ordinary_income account b second as made out of the capital_gain account and c third as made out the capital_account sec_7518 of the code provides that in the case of any taxable_year for which there is a nonqualified_withdrawal the tax_imposed_by_chapter_1 shall be determined- i by excluding such withdrawal from gross_income and ii by increasing the tax_imposed_by_chapter_1 by the product of the amount of such withdrawal and the highest_rate of tax specified in sec_1 sec_11 in the case of a corporation with respect to the portion of any nonqualified_withdrawal made out of the capital_gain account during a taxable_year to which sec_1 or a applies the rate_of_tax taken into account under the preceding sentence shall not exceed percent percent in the case of a corporation sec_11 of the code provides that a tax is imposed for each taxable_year on the taxable_income of every corporation sec_11 of the code provides that the amount of tax imposed by sec_11 shall be the sum of- a percent of so much of the taxable_income as does not exceed dollar_figure b percent of so much of the taxable_income as exceeds dollar_figure but does not exceed dollar_figure c percent of so much of the taxable_income as exceeds dollar_figure but does not exceed dollar_figure and d percent of so much of the taxable_income as exceeds dollar_figure the flush language to sec_11 provides that in the case of a corporation which has taxable_income in excess of dollar_figure for any taxable_year the amount of tax determined under the preceding sentence for such taxable_year shall be increased by the lesser_of i percent of such excess or ii dollar_figure in the case of a corporation which has taxable_income in excess of dollar_figure the amount of the tax determined under the foregoing provisions of this paragraph shall be increased by an additional_amount equal to the lesser_of i percent of such excess or ii dollar_figure the flush language to sec_11 phases out the benefits of the graduated_tax rates for corporations the flush language does not however modify the marginal rates of tax accordingly in the case of a corporation the highest_rate of tax specified in sec_11 for purposes of sec_7518 applicable to a nonqualified_withdrawal i sec_35 percent no opinion is expressed or implied regarding the application of any other provision of the code or regulations in accordance with the power_of_attorney we are sending a copy of this letter to the taxpayer this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely walter h woo senior technician reviewer branch office of the assistant chief_counsel passthroughs and special industries enclosure copy
